Exhibit 10.48

ST. CHARLES, MISSOURI

(Hilton Garden Inn)

PURCHASE CONTRACT

between

VIKING FUND ST. CHARLES (MO), LLC (“SELLER”)

AND

APPLE EIGHT HOSPITALITY OWNERSHIP, INC. (“BUYER”)

Dated: January 25, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE I

  

DEFINED TERMS

   1

1.1

  

Definitions

   1

ARTICLE II

  

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

   6

2.1

  

Purchase and Sale

   6

2.2

  

Purchase Price

   6

2.3

  

Allocation

   6

2.4

  

Payment

   7

2.5

  

Earnest Money Deposit

   7

ARTICLE III

  

REVIEW PERIOD

   7

3.1

  

Review Period

   7

3.2

  

Due Diligence Examination

   8

3.3

  

Restoration

   8

ARTICLE IV

  

SURVEY AND TITLE APPROVAL

   9

4.1

  

Survey

   9

4.2

  

Title

   9

4.3

  

Survey or Title Objections

   9

ARTICLE V

  

TERMINATION OF MANAGEMENT AGREEMENT

   10

ARTICLE VI

  

BROKERS

   10

ARTICLE VII

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   10

7.1

  

Seller’s and Indemnitor’s Representations, Warranties and Covenants

   10

7.2

  

Buyer’s Representations, Warranties and Covenants

   13

7.3

  

Survival

   13

ARTICLE VIII

  

ADDITIONAL COVENANTS

   14

8.1

  

Subsequent Developments

   14

8.2

  

Construction of Hotel

   14

8.3

  

Plans and Specifications

   14

8.4

  

Commencement of Construction; Substantial Completion

   14

8.5

  

Inspections

   14

8.6

  

Punch List

   14

8.7

  

Pre-Opening Program

   15

8.8

  

Construction Warranty

   15

8.9

  

Other Obligations of Seller Before Closing

   15

8.10

  

Third Party Consents

   16

8.11

  

Access to Financial Information

   16

8.12

  

Bulk Sales

   16

 

i



--------------------------------------------------------------------------------

          Page No.

8.13

  

Indemnification

   16

8.14

  

Escrow Funds

   17

8.15

  

Liquor License

   18

ARTICLE IX

  

CONDITIONS FOR CLOSING

   18

9.1

  

Buyer’s Conditions for Closing

   18

9.2

  

Seller’s Conditions for Closing

   19

ARTICLE X

  

CLOSING AND CONVEYANCE

   19

10.1

  

Closing

   19

10.2

  

Deliveries of Seller

   20

10.3

  

Buyer’s Deliveries

   21

ARTICLE XI

  

COSTS

   22

11.1

  

Seller’s Costs

   22

11.2

  

Buyer’s Costs

   22

ARTICLE XII

  

ADJUSTMENTS

   22

12.1

  

Adjustments

   22

12.2

  

Reconciliation and Final Payment

   23

12.3

  

Employees

   23

ARTICLE XIII

  

CASUALTY AND CONDEMNATION

   23

13.1

  

Risk of Loss; Notice

   23

13.2

  

Buyer’s Termination Right

   23

13.3

  

Procedure for Closing

   24

ARTICLE XIV

  

DEFAULT REMEDIES

   24

14.1

  

Buyer Default

   24

14.2

  

Seller Default

   24

14.3

  

Non-Closing Defaults/Breaches

   24

14.4

  

Attorney’s Fees

   25

ARTICLE XV

  

NOTICES

   25

ARTICLE XVI

  

MISCELLANEOUS

   25

16.1

  

Performance

   25

16.2

  

Binding Effect; Assignment

   25

16.3

  

Entire Agreement

   26

16.4

  

Governing Law

   26

16.5

  

Captions

   26

16.6

  

Confidentiality

   26

16.7

  

Closing Documents

   26

16.8

  

Counterparts

   26

16.9

  

Severability

   26

 

ii



--------------------------------------------------------------------------------

          Page No.

16.10

  

Interpretation

   26

16.11

  

Survival

   26

16.12

  

Further Acts

   26

16.13

  

Joint and Several Obligations

   27

16.14

  

Notice of Proposed Listing

   27

SCHEDULES:

     

EXHIBITS:

     

Exhibit A

  

Legal Description

  

Exhibit B

  

List of FF&E

  

Exhibit C

  

List of Hotel Contracts

  

Exhibit D

  

Consents and Approvals

  

Exhibit E

  

Environmental Reports

  

Exhibit F

  

Claims or Litigation Pending

  

Exhibit G

  

Escrow Agreement

  

Exhibit H

  

Construction Warranty

  

Exhibit I

  

Pre-Opening Budget

  

 

iii



--------------------------------------------------------------------------------

PURCHASE CONTRACT

This PURCHASE CONTRACT (this “Contract”) is made and entered into as of
January 25, 2008, by and between VIKING FUND ST. CHARLES (MO), LLC, a Delaware
limited liability company (“Seller”) with a principal office at 13760 Noel Rd.,
Suite 610, Dallas, Texas 75240, and APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a
Virginia corporation, with its principal office at 814 East Main Street,
Richmond, Virginia 23219, or its affiliates or assigns (“Buyer”).

RECITALS

A. Seller is the fee simple owner of the land located in the City of St.
Charles, County of St. Charles, Missouri, identified in on Exhibit A attached
hereto and incorporated herein by reference. Seller owns an existing hotel on
such land, or intends to construct a hotel on such land, containing 140 units
(consisting of 124 rooms and 16 suites) operated or to be operated as a “Hilton
Garden Inn” hotel.

B. Buyer is desirous of purchasing such land and such existing hotel, or the
hotel to be constructed thereon from Seller upon completion of the hotel, and
Seller is desirous of selling such land and hotel to Buyer, for the purchase
price and upon terms and conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. The following capitalized terms when used in this Contract
shall have the meanings set forth below unless the context otherwise requires:

“Affiliate” shall mean, with respect to Seller or Buyer, any other person or
entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

“Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

“Architect” shall mean the architect for the Hotel, TDI Associates, Inc.

“Brand” shall mean “Hilton Garden Inn”, the hotel brand or franchise under which
the Hotel is operating, or will operate.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia or the state in which the Real Property is
located.

 

1



--------------------------------------------------------------------------------

“Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.

“Closing Date” shall have the meaning set forth in Section 10.1.

“Construction Warranty” shall have the meaning set forth in Section 8.8.

“Contractor” shall mean the contractor for the Hotel, Henning Construction
Company.

“Contracts, Plans and Specs” shall mean all construction and other contracts,
plans, drawings, specifications, surveys, soil reports, engineering reports,
inspection reports, and other technical descriptions and reports in the
possession or control of Seller at the time of mutual acceptance of this
Agreement and those created during the term of this Contract.

“Deed” shall have the meaning set forth in Section 10.2(a).

“Deposits” shall mean, to the extent assignable, all prepaid rents and deposits,
refundable security deposits and rental deposits, and all other deposits for
advance reservations, banquets or future services, made in connection with the
use or occupancy of the Improvements; provided, however, that to the extent
Seller has not received or does not hold all of the prepaid rents and/or
deposits attributable to the Leases related to the Property, Buyer shall be
entitled to a credit against the cash portion of the Purchase Price allocable to
the Property in an amount equal to the amount of the prepaid rents and/or
deposits attributable to the Leases transferred at the Closing of such Property,
and provided further, that “Deposits” shall exclude (i) reserves for real
property taxes and insurance, in each case, to the extent pro rated on the
settlement statement such that Buyer receives a credit for (a) taxes and
premiums in respect of any period prior to Closing and (b) the amount of
deductibles and other self-insurance and all other potential liabilities and
claims in respect of any period prior to Closing, and (ii) utility deposits.

“Due Diligence Examination” shall have the meaning set forth in Section 3.2.

“Earnest Money Deposit” shall have the meaning set forth in Section 2.5(a).

“Environmental Requirements” shall have the meaning set forth in Section 7.1(f)

“Escrow Agent” shall have the meaning set forth in Section 2.5(a).

“Escrow Agreement” shall have the meaning set forth in Section 2.5(b).

“Escrow Funds” shall have the meaning set forth in Section 8.14.

“Exception Documents” shall have the meaning set forth in Section 4.2.

“Existing Franchise Agreement” shall mean that certain franchise license
agreement between the Seller and the Franchisor, granting Seller a franchise to
operate its Hotel under the Brand.

“Existing Management Agreement” shall mean that certain management agreement
dated              between Seller and Prism Hospitality, LP.

“FF&E” shall mean all tangible personal property and fixtures of any kind (other
than personal property (i) owned by guests or tenants of the Hotel or other
third parties or (ii) leased by Seller pursuant to an FF&E Lease) attached to,
or located upon and used in connection with the ownership, maintenance, use or
operation of the Land or Improvements as of the date hereof (or acquired by
Seller and so employed prior to Closing), including, but not limited to, all
furniture, fixtures, equipment, signs and related personal property; all
heating,

 

2



--------------------------------------------------------------------------------

lighting, plumbing, drainage, electrical, air conditioning, and other mechanical
fixtures and equipment and systems; all elevators, and related motors and
electrical equipment and systems; all hot water heaters, furnaces, heating
controls, motors and equipment, all shelving and partitions, all ventilating
equipment, and all disposal equipment; all spa, health club and fitness
equipment; all equipment used in connection with the use and/or maintenance of
the guestrooms, restaurants, lounges, business centers, meeting rooms, swimming
pools, indoor and/or outdoor sports facilities and other common areas and
recreational areas; all carpet, drapes, beds, furniture, televisions and other
furnishings; all stoves, ovens, freezers, refrigerators, dishwashers, disposals,
kitchen equipment and utensils, tables, chairs, plates and other dishes,
glasses, silverware, serving pieces and other restaurant and bar equipment,
apparatus and utensils. A current list of FF&E is attached hereto as Exhibit B.

“FF&E Leases” shall mean all leases of any FF&E and other contracts permitting
the use of any FF&E at the Improvements.

“Financial Statements” shall have the meaning set forth in Section 3.1(b).

“Franchise Agreement” shall mean the franchise license agreement, in form
reasonably acceptable to Buyer, between Franchisor and Buyer.

“Franchisor” shall mean Hilton Hotels or its affiliate.

“Hotel” shall mean the existing hotel, or hotel to be constructed, on the Land,
including all Improvements and Personal Property associated therewith, to be
known generally as the “Hilton Garden Inn”.

“Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

“Improvements” shall mean all buildings, structures, fixtures, parking areas and
other improvements now existing or to be constructed on the Land, and all
related facilities.

“Indemnified Party” shall have the meaning set forth in Section 8.8(c)(i).

“Indemnifying Party” shall have the meaning set forth in Section 8.8(c)(i).

“Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.

“Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

“Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

“Legal Requirements” shall mean any and all statutes, laws, ordinances, zoning
and other codes, rules, regulations and requirements of any governmental
authority applicable to the Property or any of the parties to this Contract.

“Licenses” shall mean all permits, licenses, franchises, utility reservations,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

 

3



--------------------------------------------------------------------------------

“Liquor Licenses” shall have the meaning set forth in Section 8.10.

“Management Agreement” means the management agreement to be entered into between
Buyer and the Manager for the operation and management of the Hotel on and after
the Closing Date.

“Manager” shall mean the management company chosen by Buyer to operate the Hotel
from and after Closing.

“Other Property” shall have the meaning set forth in Section 16.14.

“Pending Claims” shall have the meaning set forth in Section 7.1(e).

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Personal Property” shall mean, collectively, all of the Property other than the
Real Property.

“Plans and Specifications” shall have the meaning set forth in Section 8.3.

“Pre-Opening Costs” shall have the meaning set forth in Section 8.7.

“Pre-Opening Program” shall have the meaning set forth in Section 8.7.

“Post-Closing Agreement” shall have the meaning set forth in Section 8.9.

“Property” shall mean, collectively (i) all of the following with respect to the
Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies, Leases, Deposits,
Records, Service Contracts, Warranties, Licenses, FF&E Leases, Contracts, Plans
and Specs, Tradenames, the Franchise Agreement, Utility Reservations, as well as
all other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and FF&E Lease.

“Punch List Items” shall mean such items (i) as are reasonably necessary or
appropriate to fully complete the construction, equipping and furnishing of the
Hotel in accordance with this Contract and (ii) that, unless otherwise agreed by
Buyer in its sole discretion, (a) individually and in the aggregate do not and
will not prohibit, cause a delay in or otherwise adversely affect, under
applicable Legal Requirements, the Franchise Agreement or otherwise, the opening
of the Hotel for business to the public or the continued occupancy and operation
of the Hotel as contemplated under the Brand and (b) may be corrected or
completed, subject to delays caused by Force Majeure, within not more than sixty
(60) days.

“Purchase Price” shall have the meaning set forth in Section 2.2.

“Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

“Records” shall mean the following (other than any such information owned
exclusively by the Franchisor or the Manager under the Existing Management
Agreement): all books, records, promotional material, tenant data, guest history
information, marketing and leasing material and forms (including but not limited
to any such records, data, information, material and forms in the form of
computerized files located at the Hotel), market studies prepared in connection
with each Seller’s current annual plan and other materials, information, data,
legal or other documents or records (including, without limitation, all
documentation relating to any litigation or other proceedings, all zoning and/or
land use notices, relating to or affecting the Property, all business plans and

 

4



--------------------------------------------------------------------------------

projections and all studies, plans, budgets and contracts related to the
development, construction and/or operation of the Hotel) owned by Seller and/or
in a Seller’s possession or control, or to which a Seller has access or may
obtain from the Franchisor, that are used in or relating to the Property and/or
the operation of the Hotel, including the Land, the Improvements or the FF&E,
and proforma budgets and projections and construction budgets and contracts
related to the development and construction of the Hotel and a list of the
general contractors, architects and engineers providing goods and/or services in
connection with the construction of the Hotel, all construction warranties and
guaranties in effect at Closing and copies of the final plans and specifications
for the Hotel.

“Release” shall have the meaning set forth in Section 7.1(f).

“Review Period” shall have the meaning set forth in Section 3.1.

“SEC” shall have the meaning set forth in Section 8.11.

“Seller Liens” shall have the meaning set forth in Section 4.3.

“Seller Parties” shall have the meaning set forth in Section 7.1(e).

“Service Contracts” shall mean contracts or agreements, such as maintenance,
supply, service or utility contracts.

“Substantial Completion,” including variations thereof such as “Substantially
Complete” and “Substantially Completed” shall mean : (i) the Architect and the
Contractor have issued a certificate of substantial completion in form and
substance reasonably satisfactory to Buyer certifying that the Hotel has been
constructed substantially in accordance with the Plans and Specifications and
the Legal Requirements, subject to Punch List Items(ii) at least a temporary
certificate of occupancy authorizing the opening of the Hotel for business to
the public and for operation under the Brand has been issued by the local
governing authority and is in full force and effect, (iii) all other final and
unconditional consents, approvals, licenses and operating permits necessary or
appropriate for the Hotel to open for business to the public and to operate
under the Brand have been issued by and obtained from all applicable
governmental and regulatory authorities, subject to Punch List Items; (iv) the
Hotel is fully furnished, fitted and equipped and ready to open for business to
the public and operate under the Brand, subject to Punch List Items; (v) all
contractors, subcontractors, suppliers, mechanics, materialmen and other persons
or entities providing labor or materials for the construction and development of
the Hotel shall have been paid in full (or adequate provision for payment of
such persons or entities has been made to Buyer’s reasonable satisfaction),
subject to Punch List Items and (vi) the Franchisor has approved the completion,
furnishing and equipping of the Hotel and is prepared to commence (or authorize
the commencement of) operation of the Hotel, and all of the other conditions set
forth in the Franchise Agreement relating to the construction and the opening of
the Hotel have been satisfied in all material respects, subject to Punch List
Items.

“Supplies” shall mean all merchandise, supplies, inventory and other items used
for the operation and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Improvements,
including, without limitation, all food and beverage (alcoholic and
non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

“Survey” shall have the meaning set forth in Section 4.1.

“Third Party Consents” shall have the meaning set forth in Section 8.3.

 

5



--------------------------------------------------------------------------------

“Title Commitment” shall have the meaning set forth in Section 4.2.

“Title Company” shall have the meaning set forth in Section 4.2.

“Title Policy” shall have the meaning set forth in Section 4.2.

“Title Review Period” shall have the meaning set forth in Section 4.3.

“Tradenames” shall mean all telephone exchanges and numbers, trade names, trade
styles, trade marks, and other identifying material, and all variations thereof,
together with all related goodwill (it being understood and agreed that the name
of the hotel chain to which the Hotel is affiliated by franchise, license or
management agreement is a protected name or registered service mark of such
hotel chain and cannot be transferred to Buyer by this Contract, provided that
all such franchise, license, management and other agreements granting a right to
use the name of such hotel chain or any other trademark or trade name and all
waivers of any brand standard shall be assigned to Buyer).

“Utility Reservations” shall mean Seller’s interest in the right to receive
immediately on and after Closing and continuously consume thereafter water
service, sanitary and storm sewer service, electrical service, gas service and
telephone service on and for the Land and Improvements in capacities that are
adequate continuously to use and operate the Improvements for the purposes for
which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

“Warranties” shall mean all warranties, guaranties, indemnities and claims for
the benefit of Seller with respect to the Hotel, the Property or any portion
thereof, including, without limitation, all warranties and guaranties of the
development, construction, completion, installation, equipping and furnishing of
the Hotel, and all indemnities, bonds and claims of Seller related thereto.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;

EARNEST MONEY DEPOSIT

2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or its
Affiliate, and Buyer or its Affiliates agrees to purchase from Seller, the
Property, in consideration of the Purchase Price and upon the terms and
conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchises assumed by
Buyer), concession agreements, security interests, prior assignments or
conveyances, conditions, restrictions, rights-of-way, easements, encroachments,
claims and other matters affecting title or possession, except for the Permitted
Exceptions, Leases, and FF&E Leases.

2.2 Purchase Price. Buyer agrees to pay, and Seller agrees to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Eighteen Million Two Hundred
Thousand and No/100 Dollars ($18,200,000.00) (the “Purchase Price”).

2.3 Allocation. Buyer and Seller shall attempt to agree on an allocation of the
Purchase Price among Real Property, tangible Personal Property and intangible
property related to the Property. In the event Buyer and Sellers do not agree,
each party shall be free to allocate the Purchase Price to such items as they
deem appropriate, subject to and in accordance with applicable laws.

 

6



--------------------------------------------------------------------------------

2.4 Payment. The portion of the Purchase Price, less: (a) the Earnest Money
Deposit and interest earned thereon, if any, which Buyer elects to have applied
against the Purchase Price (as provided below) and (b) the Escrow Funds, shall
be paid to Seller in cash, certified funds or wire transfer, at the Closing of
the Property. At the Closing, the Earnest Money Deposit, together with interest
earned thereon, if any, shall, at Buyer’s election, be returned to Buyer or
shall be paid over to Seller by Escrow Agent to be applied to the portion of the
Purchase Price on behalf of Buyer, and the Escrow Funds shall be deposited to
Buyer into an escrow account pursuant to the Post-Closing Agreement as
contemplated by Section 8.14.

2.5 Earnest Money Deposit.

(a) Within three (3) Business Days after the full execution and delivery of this
Contract, Buyer shall deposit the sum of One Hundred Thousand and No/100 Dollars
($100,000.00) in cash, certified bank check or by wire transfer of immediately
available funds (the “Earnest Money Deposit”) with the Title Company, as escrow
agent (“Escrow Agent”), which sum shall be held by Escrow Agent as earnest
money. If, pursuant to the provisions of Section 3.1 of this Contract, Buyer
elects to terminate this Contract at any time prior to the expiration of the
Review Period, then the Escrow Agent shall return the Earnest Money Deposit to
Buyer promptly upon written notice to that effect from Buyer.

(b) The Earnest Money Deposit shall be held by Escrow Agent subject to the terms
and conditions of an Escrow Agreement dated as of the date of this Contract
entered into by Seller, Buyer and Escrow Agent (the “Escrow Agreement”). The
Earnest Money Deposit shall be held in an interest-bearing account in a
federally insured bank or savings institution reasonably acceptable to Seller
and Buyer, with all interest to accrue to the benefit of the party entitled to
receive it and to be reportable by such party for income tax purposes.

ARTICLE III

REVIEW PERIOD

3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time on
the date that is thirty (30) days following the date of this Contract except as
otherwise agreed to in writing by Buyer and Seller (the “Review Period”), to
evaluate the legal, title, survey, construction, physical condition, structural,
mechanical, environmental, economic, permit status, franchise status, financial
and other documents and information related to the Property. Within two
(2) Business Days following the date of this Contract, Seller, at Seller’s sole
cost and expense, will deliver to Buyer (or make available at the Hotel) for
Buyer’s review, to the extent not previously delivered to Buyer, true, correct
and complete copies of the following, together with all amendments,
modifications, renewals or extensions thereof:

(a) All Warranties currently in effect and Licenses relating to the Hotel or any
part thereof;

(b) If the Property constitutes an existing hotel currently being operated by
Seller, income and expense statements and budgets for the Hotel, for the current
year to date and each of the three (3) prior fiscal years, or such shorter
period of time as Seller has owned the Property (the “Financial Statements”),
and the Seller shall provide to Buyer copies of all income and expense
statements generated by the Seller or any third party that relate to the
operations of the Hotel and that contain information not included in the
financial statements, if any, provided to Buyer by the Manager, provided that
Sellers also agree to provide to Buyer’s auditors and representatives all
financial and other information necessary or appropriate for preparation of
audited financial statements for Buyer and/or its Affiliates as provided in
Section 8.11, below;

(c) All real estate and personal property tax statements with respect to the
Hotel and notices of appraised value for the Real Property for the current year
(if available) and each of the three (3) calendar years prior to the current
year, or such shorter period of time as Seller has owned the Property;

(d) Engineering, mechanical, architectural and construction plans, drawings,
specifications and contracts, payment and performance bonds, title policies,
reports and commitments, zoning information and marketing and economic data
relating to the Land or the Hotel and the construction, development,

 

7



--------------------------------------------------------------------------------

installation and equipping thereof, as well as copies of all environmental
reports and information, topographical, boundary or “as built” surveys,
engineering reports, subsurface studies and other Contracts, Plans and Specs
relating to or affecting the Hotel. If the Hotel is purchased by Buyer, all such
documents and information relating to the Hotel shall thereupon be and become
the property of Buyer without payment of any additional consideration therefor;

(e) All FF&E Leases, Services Contracts, Leases and, if applicable, a schedule
of such Leases of space in the Hotel, and all agreements, if any, for real
estate commissions, brokerage fees, finder’s fees or other compensation payable
by Seller in connection therewith; and

(f) All notices received from governmental authorities in connection with the
Land for the current year and each of the two (2) calendar years prior to the
current year (or such shorter period of time as Seller has owned the Property)
and all other notices received from governmental authorities received at any
time that relate to any noncompliance or violation of law that has not been
corrected.

Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying during normal business
hours, Records located at Seller’s corporate offices, and Seller agrees to
provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the Property and the plans and specifications for development of the Hotel. At
any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below and such other obligations
as are expressly provided for in this Contract as surviving the termination of
this Contract.

3.2 Due Diligence Examination. At any time during the Review Period, and
thereafter through Closing of the Property, Buyer and/or its representatives and
agents shall have the right to enter upon the Property at all reasonable times
for the purposes of reviewing all Records and other data, documents and/or
information relating to the Properties and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I and Phase
II environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable advance
notice to Seller unless otherwise agreed to by Buyer and Sellers (the “Due
Diligence Examination”). Seller shall have the right to have its representative
present during Buyer’s physical inspections of its Property, provided that
failure of such Seller to do so shall not prevent Buyer from exercising its due
diligence, review and inspection rights hereunder. Buyer agrees to exercise
reasonable care when visiting the Property, in a manner which shall not
materially adversely affect the operation of the Property, and pay the costs of
all such inspections.

3.3 Restoration. Buyer covenants and agrees not to damage or destroy any portion
of the Property in conducting its examinations and studies of the Property
during the Due Diligence Examination and, if closing does not occur, shall
repair any portion of the Properties damaged by the conduct of Buyer, its
agents, employees or contractors, to substantially the condition such portion(s)
of the Property were in immediately prior to such examinations or studies.
Buyer’s obligations under this Section 3.3 shall survive any termination of this
Contract.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

SURVEY AND TITLE APPROVAL

4.1 Survey. Seller has delivered to Buyer true, correct and complete copies of
the most recent surveys of the Real Property. In the event that an update of a
survey or a new survey (such updated or new surveys being referred to as the
“Surveys”) are desired by Buyer, then Buyer shall be responsible for all costs
related thereto; provided, however, Seller shall provide, at its sole cost and
expense, an as-built survey when the Hotel is substantially complete.

4.2 Title. Seller has delivered to Buyer Seller’s existing title insurance
policy, including copies of all documents referred to therein, for the Real
Property. Buyer’s obligations under this Contract are conditioned upon Buyer
being able to obtain for each Property (i) a Commitment for Title Insurance
(each, a “Title Commitment”) issued by LandAmerica American Title Company, Attn:
Debby Moore, 2505 N. Plano Road, Ste. 3100, Richardson, Texas 75082 (the “Title
Company”), for the most recent standard form of owner’s policy of title
insurance in the state in which the Real Property is located, covering the Real
Property, setting forth the current status of the title to the Real Property,
showing all liens, claims, encumbrances, easements, rights of way,
encroachments, reservations, restrictions and any other matters affecting the
Real Property and pursuant to which the Title Company agrees to issue to Buyer
at Closing an Owner’s Policy of Title Insurance on the most recent form of ALTA
(where available) owner’s policy available in the state in which the Land is
located, with extended coverage and, to the extent applicable and available in
such state, comprehensive, access, single tax parcel, contiguity, Fairway and
such other endorsements as may be required by Buyer (collectively, the “Title
Policy”); and (ii) true, complete, legible and, where applicable, recorded
copies of all documents and instruments (the “Exception Documents”) referred to
or identified in the Title Commitment, including, but not limited to, all deeds,
lien instruments, leases, plats, surveys, reservations, restrictions, and
easements affecting the Real Property. If requested by Seller, Buyer shall
promptly provide Seller with a copy of the Title Commitment issued by the Title
Company.

4.3 Survey or Title Objections. If Buyer discovers any title or survey matter
which is objectionable to Buyer, Buyer may provide Seller with written notice of
its objection to same prior to the expiration of the Review Period (the “Title
Review Period”). If Buyer fails to so object in writing to any such matter set
forth in the Survey or Title Commitment, it shall be conclusively assumed that
Buyer has approved same, except as otherwise provided in Section 9.1. If Buyer
disapproves any condition of title, survey or other matters by written objection
to Seller on or before the expiration of the Title Review Period, Seller shall
elect either to attempt to cure or not cure any such item by written notice sent
to Buyer (the “Cure Notice”) within two (2) days after Seller’s receipt of
notice from Buyer, and if Seller commits in writing to attempt to cure any such
item, then Seller shall be given until the Closing Date to cure any such defect.
In the event Seller shall fail to cure a defect which Seller has committed in
writing to cure prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or
(ii) to terminate this Contract and receive a return of the Earnest Money
Deposit, and any interest thereon (which notice of termination must be given
within two (2) days after Purchaser’s receipt of the Cure Notice). If a new
title defect arises after the date of Buyer’s Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer shall be entitled to object to such
matters within ten (10) days after the date on which Buyer is notified that such
new title defect has arisen and the parties’ rights and obligations with respect
to such new title matters shall be governed by the mechanic’s and provisions
(including time limits) set forth in this Section 4.3. The items shown on the
Title Commitment which are not objected to by Buyer as set forth above (other
than exceptions and title defects arising after the Title Review Period and
other than those standard exceptions which are ordinarily and customarily
omitted in the state in which the Hotel is located, so long as Seller provides
the appropriate owner’s affidavit, gap indemnity or other documentation
reasonably required by the Title Company for such omission) and all Leases and
FF&E Leases showing on the Title Commitment are hereinafter referred to as the
“Permitted Exceptions.” “Permitted Exceptions” shall also include any easement
or other matter imposed of record by Seller which is necessary for the
development of the Land or the construction of the Improvements in accordance
with the Plans and Specifications. In no event shall Permitted Exceptions
include liens, or documents evidencing liens, securing any

 

9



--------------------------------------------------------------------------------

indebtedness or any mechanics’ or materialmen’s liens or any claims or potential
claims therefor covering the Property or any portion thereof (“Seller Liens”),
each of which shall be paid in full by Seller and released at Closing.

ARTICLE V

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

At or prior to the Closing, Seller shall terminate the Existing Management
Agreement and the Existing Franchise Agreement (if any), and Seller shall be
solely responsible for all claims and liabilities arising thereunder on, prior
to or following the Closing Date. As a condition to Closing, Buyer shall enter
into the Franchise Agreement, effective as of the Closing Date, containing terms
and conditions acceptable to Buyer (including, without limitation, such terms
and conditions as may be required to accommodate Buyer’s and/or Buyer’s
Affiliates’ REIT structure). Seller shall be responsible for paying all costs
related to the termination of any Existing Management Agreement and shall
indemnify and hold Buyer harmless from and against any and all claims from any
persons claiming under any Management Agreement other than the management
agreement entered into between Buyer and Manager. Seller shall be responsible
for paying all reasonable and actual costs of the Franchisor related to the
termination of the Existing Franchise Agreement. Seller shall use best efforts
to promptly provide all information required by the Franchisor in connection
with the New Franchise Agreement, and Seller and Buyer shall diligently pursue
obtaining each the same.

ARTICLE VI

BROKERS

Seller and Buyer each represents and warrants to the other that it has not
engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract. Buyer and Sellers each agree to save and hold the
other harmless from any and all losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees) involving claims made by any
other agent, broker, or other person by or through the acts of Buyer or Seller,
respectively, in connection with this transaction.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Seller’s Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants to Buyer as follows:

(a) Authority; No Conflicts. Seller is a limited liability company duly formed,
validly existing and in good standing in the State of Delaware. Seller has
obtained all necessary consents to enter into and perform this Contract and is
fully authorized to enter into and perform this Contract and to complete the
transactions contemplated by this Contract. No consent or approval of any
person, entity or governmental authority is required for the execution, delivery
or performance by Seller of this Contract, and this Contract is hereby binding
and enforceable against Seller. Neither the execution nor the performance of, or
compliance with, this Contract by Seller has resulted, or will result, in any
violation of, or default under, or acceleration of, any obligation under any
existing corporate charter, certificate of incorporation, bylaw, articles of
organization, limited liability company agreement or regulations, partnership
agreement or other organizational documents and under any, mortgage indenture,
lien agreement, promissory note, contract, or permit, or any judgment, decree,
order, restrictive covenant, statute, rule or regulation, applicable to Seller
or to the Seller’s Hotel.

(b) FIRPTA. Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those items are defined in the Internal Revenue Code
and Income Tax Regulations).

 

10



--------------------------------------------------------------------------------

(c) Bankruptcy. None of Seller, or, to Seller’s knowledge, any of its or their
partners or members, is insolvent or the subject of any bankruptcy proceeding,
receivership proceeding or other insolvency, dissolution, reorganization or
similar proceeding.

(d) Property Agreements. The assets constituting the Property to be conveyed to
Buyer hereunder shall constitute all of the property and assets to be used in
connection with the operation and business of the Hotel. There are no, and as of
the Closing there shall be no, leases, license agreements, leasing agent’s
agreements, equipment leases, building service agreements, maintenance
contracts, suppliers contracts, warranty contracts, operating agreements, or
other agreements (i) to which Seller is a party or an assignee, or (ii) binding
upon the Property, relating to the ownership, occupancy, operation, management
or maintenance of the Real Property, FF&E, Supplies or Tradenames, except for
those Service Contracts, Leases, Warranties and FF&E Leases to which Seller
becomes a party with the approval of Buyer (which approval shall not be
unreasonably withheld) or which Buyer may enter into before the Closing. As of
the Closing, any Service Contracts, Leases, Warranties and FF&E Leases to which
Seller has become a party with the approval of Buyer shall be in full force and
effect, and no default shall have occurred and be continuing thereunder and no
circumstances shall exist which, with the giving of notice, the lapse of time or
both, would constitute such a default. No party has, and as of the Closing no
party shall have, any right or option to acquire the Property or any portion
thereof, other than Buyer.

(e) Pending Claims. To Seller’s knowledge, there are no: (i) claims, demands,
litigation, proceedings or governmental investigations pending or threatened
against Seller, the Manager or any Affiliate of any of them (collectively,
“Seller Parties”) or related to the business or assets of the Hotel, except as
set forth on Exhibit F attached hereto and incorporated herein by reference,
(ii) special assessments or extraordinary taxes except as set forth in the Title
Commitment or (iii) pending or threatened condemnation or eminent domain
proceedings which would affect the Property or any part thereof. To Seller’s
knowledge, there are no: pending arbitration proceedings or unsatisfied
arbitration awards, or judicial proceedings or orders respecting awards, which
might become a lien on the Property or any portion thereof, pending unfair labor
practice charges or complaints, unsatisfied unfair labor practice orders or
judicial proceedings or orders with respect thereto, pending charges or
complaints with or by city, state or federal civil or human rights agencies,
unremedied orders by such agencies or judicial proceedings or orders with
respect to obligations under city, state or federal civil or human rights or
antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s knowledge, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”).

(f) Environmental. With respect to environmental matters, to Seller’s knowledge
and except as otherwise disclosed in the environmental reports and documents
identified in Exhibit E, (i) there has been no Release or threat of Release of
Hazardous Materials in, on, under, to, from or in the area of the Real Property,
except as disclosed in the reports and documents set forth on Exhibit E attached
hereto and incorporated herein by reference, (ii) no portion of the Property is
being used for the treatment, storage, disposal or other handling of Hazardous
Materials or machinery containing Hazardous Materials other than standard
amounts of cleaning supplies and chlorine for the swimming pool, all of which
are stored on the Property in strict accordance with applicable Environmental
Requirements and do not exceed limits permitted under applicable laws, including
without limitation Environmental Requirements, (iii) no underground storage
tanks are currently located on or in the Real Property or any portion thereof,
(iv) no environmental investigation, administrative order, notification, consent
order, litigation, claim, judgment or settlement with respect to the Property or
any portion thereof is pending or threatened, (v) there is not currently and, to
Seller’s actual knowledge, never has been any mold, fungal or other microbial
growth in or on the Real Property, or existing conditions within buildings,
structures or mechanical equipment serving such buildings or structures, that
could reasonably be expected to result in material liability or material costs
or expenses to remediate the mold, fungal or microbial growth, or to remedy such
conditions that could reasonably be expected to result in such growth, and
(vi) except as disclosed on Exhibit E, there are no reports or other
documentation regarding the environmental condition of the Real Property in the
possession

 

11



--------------------------------------------------------------------------------

of Seller or Seller’s Affiliates, consultants, contractors or agents. As used in
this Contract: “Hazardous Materials” means (1) “hazardous wastes” as defined by
the Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the environment,
including, without limitation, microbial or fungal matter or mold, or is
otherwise regulated by federal, state and local environmental laws (including,
without limitation, RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Materials or environmental, health or safety compliance
(collectively, “Environmental Requirements”). As used in this Contract:
“Release” means spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing.

(g) Title and Liens. Except for Seller Liens to be released at Closing, Seller
has good and marketable fee simple absolute title to the Real Property, subject
only to the Permitted Exceptions. Except for the FF&E subject to the FF&E Leases
and any applicable Permitted Exceptions, Seller has good and marketable title to
the Personal Property, free and clear of all liens, claims, encumbrances or
other rights whatsoever (other than the Seller Liens to be released at Closing),
and there are no other liens, claims, encumbrances or other rights pending or of
which any Seller Party has received notice or which are otherwise known to any
Seller Party related to any other Personal Property.

(h) Utilities. At Closing, all appropriate utilities, including sanitary and
storm sewers, water, gas, telephone, cable and electricity, will, to Seller’s
knowledge, be sufficient and available to service the Hotel and all
installation, connection or “tap-on”, usage and similar fees will be paid by
Seller.

(i) Licenses, Permits and Approvals. Seller has not received any written notice,
and Seller has no knowledge that the Property fails to comply in all material
respects with all applicable licenses, permits and approvals and federal, state
or local statutes, laws, ordinances, rules, regulations, requirements and codes
including, without limitation, those regarding zoning, land use, building, fire,
health, safety, environmental, subdivision, water quality, sanitation controls
and the Americans with Disabilities Act, and similar rules and regulations
relating and/or applicable to the ownership, use and operation of the Property
as it is now operated. Seller has received, or at Closing Seller will have
received, all licenses, permits and approvals required or needed for the lawful
conduct, occupancy and operation of the business of the Hotel, and each license
and permit is in full force and effect, or will be received and in full force
and effect as of the Closing. Subject to Section 8.10 below, no licenses,
permits or approvals necessary for the lawful conduct, occupancy or operation of
the business of the Hotel, to Seller’s knowledge requires any approval of a
governmental authority for transfer of the Property.

(j) Financial Statements. If the Property consists of an existing hotel
currently being operated by Seller, Seller has delivered copies for the three
(3) years prior and the current year to date (or for such shorter period of time
as Seller has owned the Property), of all (i) Financial Statements for the
Hotel, (ii) operating statements prepared by the Manager for the Hotel,
(iii) monthly financial statements prepared by the Manager for the Hotel and
(iv) independently audited financial statements for the Hotel (“Audits”). Each
of such statements is, to Seller’s knowledge, complete and accurate in all
material respects and, except in the case of budgets prepared in advance of the
applicable operating period to which such budgets relate, fairly presents the
results of operations of the Hotel for the respective periods represented
thereby. Seller has relied upon the Financial Statements and Audits in
connection with its ownership and operation of the Hotel, and there are no other
independent audits or financial statements prepared by third parties relating to
the

 

12



--------------------------------------------------------------------------------

operation of the Hotel other than the Financial Statements and Audits prepared
by or on behalf of the Manager, all of which have been provided to Buyer.

(k) Employees. All employees employed at the Hotel are the employees of the
Seller or the manager under the Existing Management Agreement. There are, to
Seller’s knowledge, no (i) unions organized at the Hotel, (ii) union organizing
attempts, strikes, organized work stoppages or slow downs, or any other labor
disputes pending or threatened with respect to any of the employees at the
Hotel, or (iii) collective bargaining or other labor agreements to which Seller
or the Hotel is bound with respect to any employees employed at the Hotel.

(l) Operations. If the Property consists of an existing hotel currently being
operated by Seller, the Hotel is currently being operated by Manager in all
material respects in accordance with all applicable laws, rules, regulations,
ordinances and codes.

(m) Existing Management and Franchise Agreements. Seller has furnished to Buyer
true and complete copies of the any Existing Management Agreement and the
Existing Franchise Agreement, which constitutes the entire agreement of the
parties with respect to the subject matter thereof and which have not been
amended or supplemented in any respect. There are no other management
agreements, franchise agreements, license agreements or similar agreements for
the operation or management of the Hotel or relating to the Brand, to which
Seller is a party or which are binding upon the Property, except for any
Existing Management Agreement and the Existing Franchise Agreement. If the
Property consists of an existing hotel currently being operated by Seller, the
Improvements comply in all material respects with, and the Hotel is being
operated in all material respects in accordance with, all requirements of the
Existing Franchise Agreement and all other requirements of the Franchisor,
including all “brand standard” requirements of the Franchisor. The Existing
Franchise Agreement is in full force and effect, and shall remain in full force
and effect until the termination of the Existing Franchise Agreement at Closing,
as provided in Article V hereof. To Seller’s knowledge, no default has occurred
and is continuing under any Existing Management Agreement or the Existing
Franchise Agreement, and no circumstances exist which, with the giving of
notice, the lapse of time or both, would constitute such a default.

(n) Architect and Contractor. The Franchisor has approved the Architect to
design the Hotel and the Contractor to serve as the general contractor for the
construction of the Hotel.

The term “to Seller’s knowledge” and terms of similar import shall mean the
current, actual knowledge of Kyle Green and John Bailey; provided, however,
neither such individual shall have any personal liability in connection with the
representation, warranties and covenants of Seller set forth in this Contract.

7.2 Buyer’s Representations, Warranties and Covenants. Buyer represents,
warrants and covenants:

(a) Authority. Buyer is a corporation duly formed, validly existing and in good
standing in the Commonwealth of Virginia. Buyer has received or will have
received by the applicable Closing Date all necessary authorization of the Board
of Directors of Buyer to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

(b) Bankruptcy. Buyer is not insolvent nor the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

7.3 Survival. All of the representations and warranties are true, correct and
complete in all material respects as of the date hereof and it shall be a
condition to Buyer’s obligation to close that the statements set forth therein
(without qualification or limitation as to a party’s knowledge thereof except as
expressly provided for in this Article VII) shall be true, correct and complete
in all material respects as of the Closing Date. All of the representations and
warranties made herein shall survive Closing for a period of one (1) year and
shall not be deemed to merge into or be waived by any Seller’s Deed or any other
closing documents.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL COVENANTS

8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, Seller shall use its best efforts to keep Buyer fully informed of
all subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

8.2 Construction of Hotel.

(a) Subject to the terms and conditions of this Contract, Seller shall
(i) construct the Hotel on the Land (a) in a good, workmanlike and diligent
manner, (b) in accordance with development standards for comparable projects,
(c) in compliance in all material respects with the Plans and Specifications
approved by Franchisor and with all Legal Requirements and (d) in accordance
with all requirements of the Franchise Agreement and (ii) cause the Hotel to be
fully equipped with the FF&E and otherwise fully furnished and stocked with
merchandise, supplies, inventory and other Personal Property as required by the
Franchise Agreement, including, without limitation, linens, bath towels and
other supplies at least at a 2-par level for all suites or rooms of the Hotel,
in each case such that the Hotel can be opened for business to the public and
operated to full capacity under the Brand. All expenses of constructing,
equipping and furnishing the Hotel in accordance with this Contract shall be the
sole responsibility of Seller, and Buyer shall have no obligation whatsoever to
adjust the Purchase Price or pay any additional costs as a result of unforeseen
events or circumstances affecting the cost of constructing, equipping or
furnishing the Hotel.

8.3 Plans and Specifications. Seller represents and warrants to Buyer that
(i) the plans and specifications that Seller has delivered to Buyer for its
review before the date of this Contract and/or during the Review Period are and
shall be a true and complete copy of the plans and specifications for the
construction of the Hotel, (ii) such plans and specifications have not been
amended or supplemented in any material respect and (iii) such plans and
specifications have been prepared by or otherwise approved by the Franchisor.
Seller shall obtain the approval of the Franchisor and Buyer with respect to all
material changes to such plans and specifications after the date hereof (which
approval by Buyer shall not be unreasonably withheld). Such plans and
specifications and all revisions thereto, as approved by the Franchisor and
Buyer, shall constitute the “Plans and Specifications” for purposes of this
Contract.

8.4 Commencement of Construction; Substantial Completion. Seller shall use
commercially reasonable efforts to obtain, or cause the Contractor to obtain, a
building permit and all other permits, licenses and approvals of governmental
authorities required for the construction, equipping and furnishing of the Hotel
in accordance with the Plans and Specifications and this Contract, and, if
construction has not already commenced, shall cause the Contractor to commence
construction of the Hotel not later than May 1, 2008. Thereafter, Seller shall
diligently pursue construction of the Hotel in accordance with this Contract and
shall cause the Contractor to Substantially Complete the Hotel no later than
April 1, 2009, subject only to delays caused by Force Majeure. Seller shall
promptly notify Buyer of each event or condition of Force Majeure and the
anticipated delay caused thereby.

8.5 Inspections. Buyer shall have the right to inspect the Property to monitor
and observe the development and construction of the Hotel. All such inspections
shall require reasonable prior notice to Seller and shall be conducted in a
manner that will minimize any interference with the development and construction
of the Hotel. Buyer shall indemnify, defend and hold Seller harmless from and
against any and all expenses, costs and liabilities (including but not limited
to reasonable attorneys’ fees) for damage or injury to persons or property
arising out of or relating to its entry onto the Land for any such inspections.
Buyer’s obligations under this Section 8.5 shall survive Closing or any
termination of this Contract.

8.6 Punch List. Upon notification from the Contractor that the Hotel is
Substantially Completed and ready for inspection, Seller shall prepare a “punch
list” with the assistance of the Architect and the Franchisor. Seller

 

14



--------------------------------------------------------------------------------

acknowledges that final acceptance of the work on the Hotel shall be made only
with the approval of Buyer and the Franchisor (which approval by Buyer shall not
be unreasonably withheld or delayed). The costs of completing the Punch List
Items that are not completed as of the date of Closing, as reasonably estimated
by the Seller with the approval of Buyer, such approval not to be unreasonably
withheld, plus fifty percent (50%) of such costs, shall be retained by the Title
Company from the Purchase Price and shall be disbursed to Seller only upon
Buyer’s reasonable determination that all of the Punch List Items have been
satisfactorily completed. Seller shall correct or complete all Punch List Items,
or cause the same to be corrected or completed, at Seller’s expense, with all
diligence and in any event within sixty (60) days after Substantial Completion
of the Hotel subject to any extension of such 60-day period due to Force
Majeure.

8.7 Pre-Opening Program. It is contemplated that certain activities must be
undertaken prior to the Closing Date so that the Hotel can function in an
orderly and businesslike manner at the Effective Time (“Pre-Opening Program”).
Seller shall cooperate in good faith with the Pre-Opening Program and shall
provide the Franchisor, Manager and Buyer reasonable access to the Property at
least six (6) months in advance of the Closing in order to conduct their
activities related to the Pre-Opening Program; provided that the Pre-Opening
Program shall not be permitted to interfere with or delay the activities of
Seller in completing the Hotel. Seller shall pay in a timely manner all costs
associated with the Pre-Opening Program or otherwise related to the pre-opening
operations of the Property, which costs are specifically identified on the
pre-opening budget attached hereto as Exhibit I and made a part hereof, up to
but not including the Effective Time, regardless of when such costs are payable
(the “Pre-Opening Costs”). Seller shall also fund all working capital accounts,
reserve accounts and other accounts required under the Franchise Agreement, to
be funded before the Effective Time, but Seller shall receive a credit therefor
at Closing to the extent provided in Section 12.1(c).

8.8 Construction Warranty. At the Closing, Seller shall assign to Buyer all
construction warranties with respect to the Hotel, which assignment shall be in
form and substance reasonably satisfactory to Buyer, including a warranty by the
Contractor, for the period ending not sooner than one (1) year after the date
the Hotel is Substantially Completed, in the form of the warranty attached
hereto as Exhibit H (the “Construction Warranty”).

8.9 Other Obligations of Seller Before Closing. From and after the date hereof
through the Closing on the Property Seller shall comply in all material respects
with the Existing Management Agreement and the Existing Franchise Agreement and
keep the same in full force and effect and shall perform and comply with all of
the following subject to and in accordance with the terms of such agreements:

(a) Advise Buyer promptly of any litigation, arbitration, or administrative
hearing before any court or governmental agency concerning or affecting the
Hotel which is instituted or threatened after the date of this Contract or if
any representation or warranty contained in this Contract shall become false in
any material respect;

(b) Not take, or purposefully omit to take, any action that would have the
effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

(c) Pay or cause to be paid all taxes, assessments and other impositions levied
or assessed on the Property or any part thereof prior to the delinquency date,
and comply in all material respects with all federal, state, and municipal laws,
ordinances, regulations and orders relating to the Property;

(d) Not sell or assign, or enter into any agreement to sell or assign, or create
or permit to exist any lien or encumbrance (other than a Permitted Exception)
on, the Property or any portion thereof; and

(e) Not allow any permit, receipt, license, franchise or right currently in
existence with respect to the construction, use, occupancy or maintenance of the
Hotel to expire, be canceled or otherwise terminated.

(f) Seller shall not, without first obtaining the written approval of Buyer,
which approval shall not be unreasonably withheld, enter into any FF&E Leases,
Service Contracts, Leases or other contracts or agreements related to the Hotel,
or extend any existing such agreements, unless such agreements (x) can be
terminated, without penalty, upon thirty (30) days’ prior notice or (y) will
expire prior to the Closing Date.

 

15



--------------------------------------------------------------------------------

8.10 Third Party Consents. Prior to the Closing Date, Seller shall, at its
expense, (i) obtain any and all third party consents and approvals (x) required
in order to transfer the Hotel to Buyer, or (y) which, if not obtained, would
materially adversely affect the operation of the Hotel and (ii) use best efforts
to obtain all other third party consents and approvals which are necessary to
consummate the transaction contemplated hereby (all of such consents and
approvals in (i) and (ii) above being referred to collectively as, the “Third
Party Consents”).

8.11 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the Hotel’s operations
to the extent necessary to enable Buyer’s representatives to prepare audited
financial statements in conformity with Regulation S-X of the Securities and
Exchange Commission (the “SEC”) and other applicable rules and regulations of
the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to the Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letter. The provisions of this Section shall survive Closing or termination of
this Contract.

8.12 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

8.13 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

(a) Indemnification of Buyer. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Buyer for a breach hereof, Seller hereby agrees to
indemnify, defend and hold harmless Buyer and its respective designees,
successors and assigns from and against all losses, judgments, liabilities,
claims, damages or expenses (including reasonable attorneys’ fees) of every
kind, nature and description in existence before, on or after Closing, whether
known or unknown, absolute or continent, joint or several, arising out of or
relating to:

(i) any claim made or asserted against Buyer or any of the Property by a
creditor of Seller, including any claims based on or alleging a violation of any
bulk sales act or other similar laws;

(ii) the breach of any representation, warranty, covenant or agreement of Seller
contained in this Contract;

(iii) any liability or obligation of Seller not expressly assumed by Buyer
pursuant to this Contract;

(iv) any claim made or asserted by an employee of Seller arising out of such
Seller’s decision to sell the Property; and

(v) the conduct and operation by or on behalf of Seller of the Hotel or the
ownership, use or operation of the Property prior to Closing.

(b) Indemnification of Seller. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Seller for a breach hereof, Buyer hereby agrees, with
respect to this Contract, to indemnify, defend and hold harmless Seller from and
against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
contingent, joint or several, arising out of or relating to:

(i) the breach of any representation, warranty, covenant or agreement of Buyer
contained in this Contract;

 

16



--------------------------------------------------------------------------------

(ii) the conduct and operation by or on behalf of Buyer of the Hotel or the
ownership, use or operation of the Property after the Closing; and

(iii) any liability or obligation of Buyer expressly assumed by Buyer at
Closing.

(c) Indemnification Procedure for Claims of Third Parties. Indemnification, with
respect to claims resulting from the assertion of liability by those not parties
to this Contract (including governmental claims for penalties, fines and
assessments), shall be subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.8, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

(ii) If in any action, suit or proceeding (a “Legal Action”) the relief sought
is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving such Indemnified Party’s
asserted liability. If the Indemnifying Party does not undertake to settle,
compromise or defend any such Legal Action, such settlement, compromise or
defense shall be conducted in the sole discretion of such Indemnified Party, but
such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably request from time to time. If the Indemnifying
Party undertakes to settle, compromise or defend any such asserted liability, it
shall notify such Indemnified Party in writing of its intention to do so within
thirty (30) days of notice from such Indemnified Party provided above.

(iii) Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the defense shall be handled by the Indemnified Party.

(iv) In any Legal Action initiated by a third party and defended by the
Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

(v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld.

8.14 Escrow Funds. To provide for the timely payment of any post-closing claims
by Buyer against Seller hereunder, at Closing, the Seller shall deposit an
amount equal to Three Hundred Thousand and No/100 Dollars ($300,000.00) (the
“Escrow Funds”) shall be withheld from the Purchase Price payable to a Seller
and shall be deposited for a period of six (6) months in an escrow account with
the Title Company pursuant to an escrow agreement reasonably satisfactory in
form and substance to Buyer and Seller (the “Post-Closing Agreement”), which
escrow and Post-Closing Agreement shall be established and entered into at
Closing and shall be a

 

17



--------------------------------------------------------------------------------

condition to Buyer’s obligations under this Contract. If no claims have been
asserted by Buyer against Seller, or all such claims have been satisfied, within
such six-month period, the Escrow Funds deposited by the Seller shall be
released to the Seller.

8.15 Liquor License. If required by the Franchisor, the Manager or an Affiliate
thereof approved by Buyer, shall have or shall have obtained all liquor licenses
and alcoholic beverage licenses or banquet licenses, as appropriate and
necessary or desirable to operate any restaurants, bars and lounges to be
located within the Hotel (collectively, the “Liquor Licenses”) and, in the case
of an Affiliate of the Manager, the Hotel shall have the right to use such
Liquor License, (ii) if permitted under the laws of the jurisdiction in which
the Hotel is located, to the extent practicable the Manager shall execute and
file any and all necessary forms, applications and other documents (and Seller
and Buyer shall cooperate with the Manager in filing such forms, applications
and other documents) with the appropriate liquor and alcoholic beverage
authorities prior to Closing so that the Liquor Licenses remain in full force
and effect upon completion of Closing.

ARTICLE IX

CONDITIONS FOR CLOSING

9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to cancel this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract, which condition is not waived in writing by
Buyer, or which is not cured by Seller within 30 days after written notice from
Buyer to Seller (provided, however, such notice and opportunity to cure shall
not be applicable to Seller’s obligation to close the transaction contemplated
by this Contract on the Closing Date), Buyer shall have the right at its option
to declare this Contract terminated, in which case the Earnest Money Deposit and
any interest thereon shall be immediately returned to Buyer and each of the
parties shall be relieved from further liability to the other, except as
otherwise expressly provided herein, with respect to this Contract.

(a) All of Seller’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Buyer shall have received all of the instruments and conveyances listed in
Section 10.2.

(c) Seller shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by such
Seller, as and when required hereunder.

(d) All Liquor Licenses shall be in full force and effect and shall remain in
full force and effect following the Closing and shall have been or shall be
transferred to, or new Liquor Licenses issued to, Manager of an Affiliate
thereof approved by Buyer at or as of Closing, and Buyer shall have received
satisfactory evidence thereof.

(e) Third Party Consents in form and substance reasonably satisfactory to Buyer
shall have been obtained and furnished to Buyer.

(f) The Escrow Funds shall have been deposited in the escrow account pursuant to
the Post-Closing Agreement and the parties thereto shall have entered into the
Post-Closing Agreement.

(g) The Hotel shall be Substantially Completed.

(h) Any Existing Management Agreement and the Existing Franchise Agreement shall
have been terminated

 

18



--------------------------------------------------------------------------------

(i) The Franchisor shall have executed and delivered the Franchise Agreement
upon terms and conditions acceptable to Buyer in its sole and absolute
discretion.

(j) Buyer shall have obtained an as-built plat of survey of the Property
completed, dated within 30 days of the Closing Date and prepared in compliance
with the then-current ALTA/ACSM standards for urban properties, and such plat of
survey shall not disclose any encroachments, boundary line discrepancies or
other survey matters (other than the Permitted Exceptions) that, in Buyer’s
reasonable judgment, would materially adversely affect the use, operation of
value of the Property.

(k) The Title Company shall be committed to issue an ALTA owner’s title
insurance policy (or, if an ALTA form of policy is not customarily issued in the
state in which the Real Property is located, in the form customarily issued in
such state), issued by the Title Company pursuant to the Title Commitment,
insuring Buyer’s fee simple ownership in the Real Property (i) with an effective
date as of the Closing Date, (ii) with no exceptions for filed or unfiled
mechanics’ and materialmen’s liens, (iii) with no exceptions for encroachments
or other matters of survey unless approved by Buyer and (iv) with no other
exceptions to title other than the Permitted Exceptions.

9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Seller’s right to cancel this Contract during the Review
Period, the duties and obligations of each Seller to proceed to Closing under
the terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.2, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.2, which condition is not waived in writing by
Seller or which is not cured by Buyer within 30 days after written notice from
Seller to Buyer (provided, however, such notice and opportunity to cure shall
not be applicable to Buyer’s obligation to close the transaction contemplated by
this Contract on the Closing Date), Seller shall have the right at its option to
declare this Contract terminated and null and void, in which case the remaining
Earnest Money Deposit and any interest thereon shall be immediately delivered to
Seller and each of the parties shall be relieved from further liability to the
other, except as otherwise expressly provided herein.

(a) All of Buyer’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Seller shall have received all of the money, instruments and conveyances
listed in Section 10.3.

(c) Buyer shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Buyer,
as and when required hereunder.

ARTICLE X

CLOSING AND CONVEYANCE

10.1 Closing.

(a) Unless otherwise agreed by Buyer and Seller, the Closing on the Property
shall occur on the date on which the Hotel opens for business to the public in
accordance with the Franchise Agreement, or as soon as practical thereafter, but
in no event later than fifteen (15) business days after Substantial Completion
of the Hotel, provided that all conditions to Closing by Buyer hereunder have
been satisfied; provided that if Buyer has elected to give a Turnover Notice
(hereinafter defined) the time for Closing shall be determined as provided in
Section 10.1(b). Buyer will provide Seller at least five (5) days prior written
notice of the Closing Date selected by Buyer within the time frame specified in
the immediately preceding sentence. The date on which the Closing is to occur as
provided in this Section 10.1 or Section 10.1(b) (as applicable), or such other
date as may be agreed upon by Buyer and Seller, is referred to in this Contract
as the “Closing Date” for the Property. The Closing shall be held at 10:00 a.m.
at the offices of the Title Company, or as otherwise determined by Buyer and
Seller. If Buyer does not give a Turnover Notice, the time at which Closing
occurs in accordance with this Section 10.1(a) is referred to herein as the
“Effective Time”.

 

19



--------------------------------------------------------------------------------

(b) Despite the fact that one or more of the conditions to Buyer’s obligation to
close (as set forth in Section 9.1) are not satisfied, and provided that the
Hotel is otherwise ready to be opened for business to the public, Buyer shall
have the right to elect by at least two (2) business days’ prior written notice
to Seller (the “Turnover Notice”) to exercise its rights under this
Section 10.1(b) effective as of the date specified in the Turnover Notice (the
“Turnover Date”). Effective as of the Turnover Date and continuing until the end
of the Turnover Period (hereinafter defined), the Property shall continue to be
managed by the manager under the Existing Management Agreement, but Buyer shall
be entitled to receive all of the economic benefits (including without
limitation revenues from the operation of the Property) of, and shall bear and
be liable for (and shall timely pay) all costs and expenses (including, without
limitation, debt service on Seller’s construction loan) associated with, the
ownership and operation of the Property (the “Turnover Arrangement”); provided
that (i) in exercising its rights under this provision Buyer shall not interfere
with the satisfaction of the condition(s) in Section 9.1 which remain to be
satisfied (the “Unsatisfied Condition(s)”); and (ii) Closing shall in all events
occur within five (5) business days after the Unsatisfied Condition(s) have been
satisfied (provided that the Unsatisfied Condition(s) are satisfied prior to the
expiration of the Turnover Period). If the Closing occurs as provided in the
immediately preceding sentence, the term “Effective Time” for the purposes of
prorations and adjustments under Article XII shall be the Turnover Date.
Notwithstanding anything to the contrary contained herein, if, Closing has not
occurred within thirty-one (31) days after the Turnover Date, then in such event
either Seller or Buyer may elect by written notice to the other party (the
“Revocation Notice”) to revoke the Turnover Arrangement as of the date stated in
the Revocation Notice (“Revocation Date”) in which event: (i) the economic
benefits accruing to Buyer and economic obligations for which Buyer has
liability pursuant to this Section 10.1(b) during the period from the Turnover
Date until the Revocation Date (the “Turnover Period”) shall ipso facto cease
and terminate effective as of the Turnover Date as though the Turnover
Arrangement had never occurred; (ii) the parties shall make a cash settlement
between each other as necessary to effect the intent of clause (i) immediately
preceding (which obligation shall survive the termination of this Contract); and
(iii) the Contract shall terminate effective as of the Revocation Date, and each
party shall have the rights and remedies to which it is entitled under this
Contract.

10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer the
following, and, as appropriate, all instruments shall be properly executed and
conveyance instruments to be acknowledged in recordable form (the terms,
provisions and conditions of all instruments not attached hereto as Exhibits
shall be mutually agreed upon by Buyer and Seller prior to such Closing):

(a) Deed. A Special Warranty Deed conveying to Buyer fee simple title to the
Real Property, subject only to the Permitted Exceptions (the “Deed”).

(b) Bills of Sale. A Bill of sale to Buyer and/or its designated Lessee,
conveying title to the tangible Personal Property (other than the alcoholic
beverage inventories, which, at Buyer’s election, shall be transferred by Seller
to the Manager as holder of the Liquor Licenses required for operation of the
Hotel).

(c) Existing Management and Franchise Agreement. The termination of the Existing
Management Agreement and the Existing Franchise Agreement.

(d) General Assignments. Assignments of all of Seller’s right, title and
interest in and to all FF&E Leases, Service Contracts and Leases identified on
Exhibit C hereto (the “Hotel Contracts”). The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right, title
and interest in all Records, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and all other intangible Personal Property applicable to the Hotel.

(e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of Non-Foreign
Status as required by Section 1445 of the Internal Revenue Code and an IRS Form
1099.

(f) Title Company Documents. All affidavits, gap indemnity agreements and other
documents reasonably required by the Title Company. At Buyer’s sole expense,
Buyer shall have obtained an irrevocable commitment directly from the Title
Company (or in the event the Title Company is not willing

 

20



--------------------------------------------------------------------------------

to issue said irrevocable commitment, then from such other national title
company as may be selected by either Buyer or Seller) for issuance of an Owner’s
Policy of Title Insurance to Buyer insuring good and marketable fee simple
absolute title to the Real Property constituting part of the Property, subject
only to the Permitted Exceptions in the amount of the Purchase Price.

(g) Possession; Estoppel Certificates. Possession of the Property, subject only
to the Permitted Exceptions and the rights of guests in possession and tenants
pursuant to written leases included in the Leases, and estoppel certificates
from tenants under Leases and the lessors under FF&E Leases in form and
substance reasonably acceptable to Buyer.

(h) Vehicle Titles. The necessary certificates of titles duly endorsed for
transfer together with any required affidavits and other documentation necessary
for the transfer of title or assignment of leases from Seller to Buyer of any
motor vehicles used in connection with the Hotel’s operations.

(i) Authority Documents. Certified copy of resolutions of the Board of Directors
of Seller authorizing the sale of the Property contemplated by this Contract,
and/or other evidence reasonably satisfactory to Buyer and the Title Company
that the person or persons executing the closing documents on behalf of Seller
have full right, power and authority to do so, along with a certificate of good
standing of Seller from the State in which the Property is located.

(j) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Seller, reasonably required by Buyer or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(k) Plans, Keys, Records, Etc. To the extent not previously delivered to and in
the possession of Buyer, all Contracts, Plans and Specs, all keys for the Hotel
(which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.

(l) Closing Statements. Seller’s Closing Statement, and a certificate confirming
the truth in all material respects of Seller’s representations and warranties
hereunder as of the Closing Date (or if not true, qualifying the same to the
extent necessary to cause same to be accurate in all material respects).

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following:

(a) Purchase Price. The balance of the Purchase Price, adjusted for the
adjustments provided for in Section 12.1, below, and less any sums to be
deducted therefrom as provided in Section 2.4.

(b) Authority Documents. Certified copy of resolutions of the Board of Directors
of Buyer authorizing the purchase of the Hotel contemplated by this Contract,
and/or other evidence satisfactory to Seller and the Title Company that the
person or persons executing the closing documents on behalf of Buyer have full
right, power and authority to do so.

(c) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Buyer, reasonably required by Seller or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(d) Closing Statements. Buyer’s Closing Statement, and a certificate confirming
the truth of Buyer’s representations and warranties hereunder as of the Closing
Date.

 

21



--------------------------------------------------------------------------------

ARTICLE XI

COSTS

All Closing costs shall be paid as set forth below:

11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Contract, Seller shall be responsible for all transfer and
recordation taxes, including, without limitation, all transfer, sales, use and
bulk transfer taxes or like taxes on or in connection with the transfer of the
Real Property and the Personal Property constituting part of the Property
pursuant to the Bill of Sale, in each case except as otherwise provided in
Section 12, and all accrued taxes of Seller prior to Closing and income, sales
and use taxes and other such taxes of Seller attributable to the sale of the
Property to Buyer. Seller shall be responsible for all costs related to the
termination of any Existing Management Agreement and the Existing Franchise
Agreement as provided in Article V. Seller shall also be responsible for any
fees for the performance of the property improvement plan review and report by
the Franchisor, as well as costs and expenses of its attorneys, accountants,
appraisers and other professionals, consultants and representatives. Seller
shall also be responsible for payment of all prepayment penalties and other
amounts payable in connection with the pay-off of any liens and/or indebtedness
encumbering the Property. Seller shall also be responsible for all Pre-Opening
Costs to the extent provided in Section 8.7. Seller shall pay the sales/use
taxes attributed to the transfer of the personal property.

11.2 Buyer’s Costs. In connection with the purchase of the Property contemplated
under this Contract, Buyer shall be responsible for the costs and expenses of
its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and the per page recording charges for the Deed (if applicable).

ARTICLE XII

ADJUSTMENTS

12.1 Adjustments. Unless otherwise provided herein, at Closing, adjustments
between the parties of the income and expenses related to the Property shall be
made as of the Effective Time, all as set forth below. All of such adjustments
and allocations shall be made in cash at Closing. Except as otherwise expressly
provided herein, all apportionments and adjustments shall be made on an accrual
basis in accordance with generally accepted accounting principles.

(a) Taxes. All real estate taxes, personal property taxes, or any other taxes
and special assessments (special or otherwise) of any nature upon the Property
levied, assessed or pending for the calendar year in which the Closing occurs
(including the period prior to Closing, regardless of when due and payable)
shall be prorated as of the Effective Time and, if no tax bills or assessment
statements for such calendar year are available, such amounts shall be estimated
on the basis of the best available information for such taxes and assessments
that will be due and payable on the Hotel for the calendar year in which Closing
occurs.

(b) Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the Effective Time for services
prior thereto, which charges shall be allocated to Seller. Charges accruing
after the Effective Time shall be allocated to Buyer. If elected by Seller,
Seller shall be given credit, and Buyer shall be charged, for any utility
deposits transferred to and received by Buyer at Closing.

(c) Income/Charges. All rents, income and charges receivable or payable under
any Leases and Hotel Contracts applicable to the Property, and any deposits,
prepayments and receipts thereunder, shall be prorated between Buyer and Seller
as of the Effective Time.

(d) Accounts. All working capital accounts, reserve accounts and escrow accounts
(including all FF&E accounts), petty cash, cash in cash registers and cash in
vending machines but excluding amounts held in tax and insurance escrow accounts
and utility deposits to the extent excluded from the definition of Deposits)

 

22



--------------------------------------------------------------------------------

held by or on behalf of Seller, the Manager or the Franchisor with respect to
the Hotel shall become the property of Buyer at Closing without Buyer being
required to fund the same. Notwithstanding the foregoing, at the Closing, Seller
shall receive a credit in an amount equal to all such accounts funded by Seller
before the Closing Date, provided that (i) such accounts were required by the
Franchisor or otherwise approved by Buyer (which approval shall not be
unreasonably withheld), and (ii) Seller shall not receive a credit for any
account to the extent the same is intended to cover Pre-Opening Costs for which
Seller is responsible and which have not been paid as of the Closing.

(e) Advance Deposits, etc. All income generated by the Hotel, including receipts
from guest room or suite rentals, all prepaid rentals, room rental deposits, and
all other deposits for advance registration, banquets or services, whether
attributable to the period before the Effective Time or to the period after the
Effective Time, shall be credited to Buyer.

(f) Other Costs. All other costs attributable to the period before the Effective
Time, including the cost of property and liability insurance and all Pre-Opening
Costs, shall be allocated to Seller (subject to the limitations provided in
Section 8.7), and all costs attributable to the period after the Effective Time
shall be allocated to Buyer.

12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within one hundred eighty (180) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

12.3 Employees. Unless Buyer or the Manager expressly agrees otherwise, none of
the employees of the Hotel shall become employees of Buyer, as of the Closing
Date; instead, if Manager so elects, such employees shall become employees of
the Manager or an affiliate of Manager. Seller shall not give notice under any
applicable federal or state plant closing or similar act, including, if
applicable, the Worker Adjustment and Retraining Notification Provisions of 29
U.S.C., Section 2102, the parties having agreed that a mass layoff, as that term
is defined in 29 U.S.C., 2101(a)(3), will not have occurred. Any liability for
payment of all wages, salaries and benefits, including, without limitation,
accrued vacation pay, sick leave, bonuses, pension benefits, COBRA rights, and
other benefits accrued or earned by and due to employees at the Hotel through
the Effective Time, together with F.I.C.A., unemployment and other taxes and
benefits due with respect to such employees for such period, shall be charged to
Seller for the purposes of the adjustments to be made as of the Effective Time.
All liability for wages, salaries and benefits of the employees accruing in
respect of and attributable to the period from and after Closing shall be
charged to Buyer. To the extent applicable, all such allocations and charges
shall be adjusted in accordance with the provisions of the any existing
management agreement.

ARTICLE XIII

CASUALTY AND CONDEMNATION

13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession of
the Properties to Buyer in accordance with this Contract, all risk of loss to
the Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).

13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the

 

23



--------------------------------------------------------------------------------

Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of the Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of Two Hundred and Fifty Thousand and No/100 Dollars ($250,000.00) in value.

13.3 Procedure for Closing. If Buyer shall not timely elect to terminate this
Contract under Section 13.2 above, or if the loss, damage or condemnation is not
substantial, Seller agrees to pay to Buyer at the Closing all insurance proceeds
or condemnation awards which Seller has received as a result of the same, plus
an amount equal to the insurance deductible, and assign to Buyer all insurance
proceeds and condemnation awards payable as a result of the same, in which event
the Closing shall occur without Seller replacing or repairing such damage. In
the case of damage or casualty, at Buyer’s election, Seller shall repair and
restore the Property to its condition immediately prior to such damage or
casualty and shall assign to Buyer all excess insurance proceeds and the Closing
shall be extended as necessary to permit Seller to effect such repair and
restoration of the Property.

ARTICLE XIV

DEFAULT REMEDIES

14.1 Buyer Closing Default. If Buyer defaults under this Contract by failing to
close the transaction in accordance with and subject to the terms of this
Contract then, as Seller’s sole and exclusive remedy, Seller may terminate this
Contract at Seller’s election by written notice to Buyer, in which event this
Contract shall be terminated and of no effect, in which event (a) the Earnest
Money Deposit, including any interest thereon, shall be paid to and retained by
the Sellers, and (b) Buyer shall be liable for (and shall pay to Seller on
demand) an additional amount which, when added to the Earnest Money Deposit,
equals 5% of the Purchase Price, as liquidated damages for Buyer’s default or
failure to close, and both Buyer and Sellers shall thereupon be released from
all obligations hereunder (except as expressly provided otherwise in this
Contract).

14.2 Seller Closing Default. If Seller defaults under this Contract by failing
to close the transaction in accordance with and subject to the terms of this
Contract , Buyer may elect, as Buyer’s sole and exclusive remedy, either (i) to
terminate this Contract by written notice to Seller delivered to Seller at any
time prior to the completion of such cure, in which event the Earnest Money
Deposit, including any interest thereon, shall be returned to the Buyer, and
thereafter both the Buyer and Seller shall thereupon be released from all
obligations with respect to this Contract, except as otherwise expressly
provided herein; or (ii) to treat this Contract as being in full force and
effect by written notice to Seller delivered to Seller at any time prior to the
completion of such cure, in which event the Buyer shall have the right to an
action against Seller for specific performance.

14.3 Non-Closing Defaults/Breaches. If either Seller or Buyer breaches any of
its representations, warranties or covenants contained in this Contract (other
than by reason of failing to close as required by this Contract, which is
addressed in Sections 14.1 and 14.2 above), and such breach continues for thirty
(30) days following written notice from the non-breaching party to the breaching
party, the non-breaching party shall have the right to exercise any and all
remedies at law and/or in equity available to the non-breaching party; provided,
however (i) neither party shall be liable for consequential, punitive or special
damages, and (ii) each party’s liability shall be limited as may be provided
elsewhere of this Contract, and shall be subject to the limitation on survival
following Closing as provided in Section 16.11. Notwithstanding the foregoing,
neither party shall be entitled to exercise its remedies under this Section 14.3
if Closing fails to occur under this Contract (such remedies being addressed in
Sections 14.1 and 14.2); provided, however, either party may exercise its
remedies under this Section 14.3 under any provision of this Contract that by
its express terms survives the termination of this Contract (whether or not
Closing occurs under this Contract).

 

24



--------------------------------------------------------------------------------

14.4 Attorney’s Fees. Anything to the contrary herein notwithstanding, if it
shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

ARTICLE XV

NOTICES

All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

If to Buyer:

  

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Sam Reynolds

Fax No.: (804) 344-8129

with a copy to:

  

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Legal Dept.

Fax No.: (804) 344-8129

If to Seller:

  

Viking Fund St. Charles (MO), LLC

13760 Noel Rd., Suite 610

Dallas, Texas 75240

Attention: Kyle Green and John Bailey

Fax No.: (214) 987-9301

with a copy to:

  

Hughes & Luce, LLP

1717 Main Street, Suite 2800

Dallas, Texas 75201

Attention: Bob Feroze

Fax No.: (214) 939-5849

Addresses may be changed by the parties hereto by written notice in accordance
with this Section.

ARTICLE XVI

MISCELLANEOUS

16.1 Performance. Time is of the essence in the performance and satisfaction of
each and every obligation and condition of this Contract.

16.2 Binding Effect; Assignment. This Contract may not be assigned by the Seller
or Buyer (other than to an Affiliate of the party in question) unless consented
to in writing by the other party to this transaction. Subject to foregoing
sentence, this Contract shall be binding upon and shall inure to the benefit of
each of the parties hereto, their respective successors and assigns.

 

25



--------------------------------------------------------------------------------

16.3 Entire Agreement. This Contract and the Exhibits constitute the sole and
entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.

16.4 Governing Law. The validity, construction, interpretation and performance
of this Contract shall in all ways be governed and determined in accordance with
the laws of the Commonwealth of Virginia (without regard to conflicts of law
principles).

16.5 Captions. The captions used in this Contract have been inserted only for
purposes of convenience and the same shall not be construed or interpreted so as
to limit or define the intent or the scope of any part of this Contract.

16.6 Confidentiality. Except as either party may reasonably determine is
required by law (including without limitation laws and regulations applicable to
Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Franchisor and the Title Company, Seller’s investors
and prospective investors, Seller’s financing sources and prospective financing
sources, Seller’s advisors, agents, consultants and others engaged by Seller in
order for Seller to perform its obligations under this Contract, and except as
required by applicable law or as necessitated by Buyer’s Due Diligence
Examination and/or shadow management, unless both Buyer and Seller agree in
writing and as necessary to effectuate the transactions contemplated hereby and
(ii) following Closing, the parties shall coordinate any public disclosure or
release of information related to the transactions contemplated by this
Contract, and no such disclosure or release shall be made without the prior
written consent of Buyer and Seller, and no press release shall be made without
the prior written approval of Buyer and Seller.

16.7 Closing Documents. To the extent any Closing documents are not attached
hereto at the time of execution of this Contract, Buyer and Seller shall
negotiate in good faith with respect to the form and content of such Closing
documents prior to Closing.

16.8 Counterparts. This Contract may be executed in counterparts by the parties
hereto, and by facsimile signature, and each shall be considered an original and
all of which shall constitute one and the same agreement.

16.9 Severability. If any provision of this Contract shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Contract but shall be confined in its operation to the provision or provisions
hereof directly involved in the controversy in which such judgment shall have
been rendered, and this Contract shall be construed as if such provision had
never existed, unless such construction would operate as an undue hardship on
Seller or Buyer or would constitute a substantial deviation from the general
intent of the parties as reflected in this Contract.

16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

16.11 Survival. All representations, warranties and covenants of Seller and
Buyer in this Contract shall survive Closing for a period of one (1) year
following the Closing and shall thereafter terminate and be of no further force
or effect.

16.12 Further Acts. In addition to the acts, deeds, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by Buyer
and Seller, Buyer and Seller shall perform, execute and deliver or cause to be
performed, executed and delivered at the Closing or after the Closing, any and

 

26



--------------------------------------------------------------------------------

all further acts, deeds, instruments and agreements and provide such further
assurances as the other party or the Title Company may reasonably require to
consummate the transaction contemplated hereunder.

16.13 Joint and Several Obligations. If Seller consists of more than one person
or entity, each such person or entity shall be jointly and severally liable with
respect to the obligations of Seller under this Contract.

16.14 Notice of Proposed Listing. In the event that the sale of the Property
contemplated by this Contract is consummated, if at any time during the five
(5) year period commencing on the date of execution of this Contract by Buyer
and Seller, Seller or any of its Affiliates propose to list for sale any hotel
property or properties owned, acquired, constructed or developed by Sellers or
their Affiliates and located within a ten (10)-mile radius of any Hotel (any
such other hotel property being referred to as an “Other Property”), Sellers
shall promptly deliver to Buyer written notice thereof and Buyer shall have the
right to see the offering and make an offer to purchase any such Other Property
within 10 days after Seller gives Buyer such written notice with respect to the
Other Property; provided, however, Seller shall have no obligation to accept any
such offer.

16.15 Force Majeure. The term “Force Majeure” as used herein shall mean any
event or circumstance beyond the reasonable control of Seller or Buyer (as the
case may be) and which has the effect of causing a delay in, or making
impossible, the performance of such party’s obligations under this Contract
(including, but not limited to, weather, strikes, unavailability of materials,
civil unrest, war, acts of God, defaults of the other party or delays caused by
the other party); provided, however, financial inability to perform shall not
constitute a Force Majeure event.

16.16 Contingency. Notwithstanding anything to the contrary contained in this
Contract, Seller’s and Buyer’s obligations to close the transaction contemplated
by this Contract is expressly conditioned upon Seller’s acquisition of fee
simple title to the Land on or prior to May 1, 2008. If the condition set forth
in the immediately preceding sentence is not satisfied as of May 1, 2008, either
Seller or Buyer may terminate this Contract by written notice to the other party
in which event (i) the Earnest Money Deposit shall be refunded to Buyer,
(ii) Seller shall reimburse Buyer for its reasonable out-of-pocket expenses
incurred in connection with entering into and performing its obligations under
this Contract and conducting due diligence with respect to the Property, and
(iii) the parties shall not have any further obligations under this Contract
(except as expressly provided otherwise in this Contract).

[Signatures Begin on Following Page]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

BUYER:

APPLE EIGHT HOSPITALITY OWNERSHIP,

INC., a Virginia corporation

By:

  /s/    JUSTIN G. KNIGHT Name:   Justin G. Knight Title:   President

SELLER:

VIKING FUND ST. CHARLES (MO), LLC,

a Delaware limited liability company

By:

 

Viking Hospitality Fund, LLC, its sole member

By:

 

Prism Hotel Capital Partners,
LLC, its manager

By:

  /s/    JOHN D. BAILEY Name:   John D. Bailey Title:   President

 

28



--------------------------------------------------------------------------------

Land Description

   Lot 1

December 10, 2007

   3.21 Acres

CEC Project No, 072-040

   WSK

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

A tract of land being Part of Lots 33 and 38 of Block 9 of Steen and
Cunningham’s Subdivision, within U.S. Survey 3280, Township 46 North, Range 5
East of the Fifth Principal Meridian, St. Charles County, Missouri and being
more particularly described as follows:

BEGINNING at the common corner of Lots 37 and 38 of Block 6, Lots 33 and 38 of
Block 9 of said “Steen and Cunningham’s Subdivision”, being the Northeast corner
of Lot 25 of “Boone Hills”, a subdivision according to the plat thereof recorded
in Plat Book 9, Page 16 of the St. Charles County records (basis of bearings);
thence along the East line of said Lot 38 of block 6 of “Steen and Cunningham’s
subdivision”, being the East line of property conveyed to Apex Enterprises,
Inc., by deed recorded in Book 318, Page 556 of said records, North 20 degrees
41 minutes 35 seconds East, 424.89 feet the Southern right-of-way line of the
South Outer Roadway of Missouri Interstate Highway 70, known as Veterans
Memorial Parkway, said point being 75.00 feet perpendicular distance South of
South outer roadway centerline station 33+54.93; thence along said right-of-way
line of Veterans Memorial Parkway the following courses and distances: thence
South 55 degrees 02 minutes 24 seconds East, 60.07 feet; thence South 71 degrees
25 minutes 46 seconds East, 88.60 feet; thence South 55 degrees 02 minutes 24
seconds East, 81.88 feet; thence South 52 degrees 44 minutes 52 seconds East,
74.11 feet; thence leaving said right-of-way, South 20 degrees 25 minutes 03
seconds West, 436.53 feet; thence North 69 degrees 27 minutes 40 seconds West,
299.60 feet; thence along the East line of Lot 25 of aforesaid “Boone Hills”
subdivision, North 21 degrees 00 minutes 00 seconds East, 65.27 feet to the
POINT OF BEGINNING, containing 139,689 square feet or 3.21 acres, more or less.

 

29



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF FF&E

To be provided by Seller and approved by Buyer during the Review Period

 

30



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF HOTEL CONTRACTS

EXHIBIT C-1—Seller’s Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

EXHIBIT C-2—Other Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

 

31



--------------------------------------------------------------------------------

EXHIBIT D

CONSENTS AND APPROVALS

 

  A. Consents Under Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

 

  B. Consents Under Other Contracts

To be provided by Seller and approved by Buyer during the Review Period

 

  C. Governmental Approvals and Consents

To be provided by Seller and approved by Buyer during the Review Period

 

32



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL REPORTS

To be provided by Seller and approved by Buyer during the Review Period

 

33



--------------------------------------------------------------------------------

EXHIBIT F

CLAIMS OR LITIGATION PENDING

To be provided by Seller and approved by Buyer during the Review Period

 

34



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) made the      day of             , 2007
by and among                     , a                      (“Seller”), APPLE
                    , a Virginia corporation, or its assigns (“Buyer”), and
LANDAMERICA-AMERICAN TITLE 1951 (“Escrow Agent”).

R E C I T A L S

WHEREAS, pursuant to the provisions of Section 2.5 of that certain Purchase
Contract dated             , 2004 (the “Contract”) between Seller and Buyer (the
“Parties”), the Parties have requested Escrow Agent to hold in escrow in
accordance with the provisions, upon the terms, and subject to the conditions,
of this Agreement, the Earnest Money Deposit as defined in the Contract (the
“Deposit”); and

WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance with the
terms of the Contract and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. Seller and Buyer hereby appoint Escrow Agent to serve as escrow agent
hereunder, and the Escrow Agent agrees to act as escrow agent hereunder in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement. The Escrow Agent hereby acknowledges receipt of the Deposit.
Escrow Agent shall invest the Deposit as directed by Buyer.

2. Subject to the rights and obligations to transfer, deliver or otherwise
dispose of the Deposit, Escrow Agent shall keep the Deposit in Escrow Agent’s
possession pursuant to this Agreement.

3. A. Buyer shall be entitled to an immediate return of the Deposit at any time
prior to the expiration of the Review Period (as defined in Section 3.1 of the
Contract) by providing written notice to Escrow Agent stating that Buyer has
elected to terminate the Contract pursuant to Section 3.1.

B. If at any time after the expiration of the Review Period, Buyer claims
entitlement to all or any portion of the Deposit, Buyer shall give written
notice to Escrow Agent stating that Seller has defaulted in the performance of
its obligations under the Contract beyond the applicable grace period, if any,
or that Buyer is otherwise entitled to the return of the Deposit or applicable
portion thereof and shall direct Escrow Agent to return the Deposit or
applicable portion thereof to Buyer (the “Buyer’s Notice”). Escrow Agent shall
promptly deliver a copy of Buyer’s Notice to Seller. Seller shall have three
(3) business days after receipt of the copy of Buyer’s Notice to deliver written
notice to Escrow Agent and Buyer objecting to the release of the Deposit or
applicable portion thereof to Buyer (“Seller’s Objection Notice”). If Escrow
Agent does not receive a timely Seller’s Objection Notice, Escrow Agent shall
release the Deposit or applicable portion thereof to Buyer. If Escrow Agent does
receive a timely Seller’s Objection Notice, Escrow Agent shall release the
Deposit or applicable portion thereof only upon receipt of, and in accordance
with, written instructions signed by Seller and Buyer, or the final order of a
court of competent jurisdiction.

C. If, at any time after the expiration of the Review Period, Seller claims
entitlement to the Deposit or applicable portion thereof, Seller shall give
written notice to Escrow Agent stating that Buyer has defaulted in the
performance of its obligations under the Contract, and shall direct Escrow Agent
to release the Deposit or applicable portion thereof to Seller (the “Seller’s
Notice”). Escrow Agent shall promptly deliver a copy of Seller’s Notice to
Buyer. Buyer shall have three (3) business days after receipt of the copy of
Seller’s Notice to deliver written notice to Escrow Agent and Seller objecting
to the release of the Deposit or applicable portion thereof to Seller (“Buyer’s
Objection

 

35



--------------------------------------------------------------------------------

Notice”). If Escrow Agent does not receive a timely Buyer’s Objection Notice,
Escrow Agent shall release the Deposit or applicable portion thereof to Seller.
If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow Agent
shall release the Deposit or applicable portion thereof only upon receipt of,
and in accordance with, written instructions signed by Buyer and Seller, or the
final order of a court of competent jurisdiction.

4. In the performance of its duties hereunder, Escrow Agent shall be entitled to
rely upon any document, instrument or signature purporting to be genuine and
purporting to be signed by and of the Parties or their successors unless Escrow
Agent has actual knowledge to the contrary. Escrow Agent may assume that any
person purporting to give any notice or instructions in accordance with the
provisions hereof has been duly authorized to do so.

5. A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence, nor shall Escrow Agent be liable
for the conduct or misconduct of any employee, agent or attorney thereof. Escrow
Agent shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

B. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the Parties jointly and severally hereby indemnify and
agree to save harmless and reimburse Escrow Agent from and against all loss,
cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

C. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

6. A. Escrow Agent and any successor escrow agent, as the case may be, may
resign his or its duties and be discharged from all obligations hereunder at any
time upon giving five (5) days’ prior written notice to each of the Parties
hereto. The Parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) day period to whom the Deposit shall be
delivered. In default of such a joint designation of a successor escrow agent,
Escrow Agent shall retain the Deposit as custodian thereof until otherwise
directed by the Parties hereto, jointly, or until the Deposit is released in
accordance with clause (B) below, in each case, without liability or
responsibility.

B. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the Parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Deposit with a court of competent
jurisdiction in the Commonwealth of Virginia and the commencement of an action
of interpleaders, and (ii) in the event of litigation between any of the Parties
with respect to the Deposit, Escrow Agent may deposit the Deposit with the court
in which said litigation is pending and, in any such event, Escrow Agent shall
be relieved and discharged from any liability or responsibility to the Parties
hereto. Escrow Agent shall not be under any obligation to take any legal action
in connection with this Agreement or its enforcement or to appear in, prosecute
or defend any action or legal proceeding which, in the opinion of Escrow Agent,
would or might involve Escrow Agent in any cost, expense, loss, damage or
liability, unless and as often as requested, Escrow Agent shall be furnished
with security and indemnity satisfactory to Escrow Agent against all such costs,
expenses (including attorney’s fees), losses, damages and liabilities.

 

36



--------------------------------------------------------------------------------

7. All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
business day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) business days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

(i)    If addressed to Seller, to:   

 

  

 

  

 

   Attn:                                     
                                                                        Fax No.:
(ii)    If addressed to Buyer, to:    Apple Eight Hospitality Ownership, Inc.   
814 E. Main Street    Richmond, Virginia 23219    Attn: Sam Reynolds    Fax No.:
(804) 344-8129    with a copy to:    Apple Eight Hospitality Ownership, Inc.   
814 E. Main Street    Richmond, Virginia 23219    Attn: Legal Dept.    Fax No.:
(804) 344-8129 (iii)    If addressed to Escrow Agent, to:

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

8. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original and all of which, together, shall constitute one and
the same Agreement.

9. The covenants, conditions and agreements contained in this Agreement shall
bind and inure to the benefit of each of the Parties hereto and their respective
successors and assigns.

[Signature on Next Page]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

SELLER:

                                                                               
                         

By:                                     
                                                    
Name:                                     
                                               
Title:                                     
                                                  

BUYER:

APPLE EIGHT HOSPITALITY OWNERSHIP, INC.

By:                                     
                                                    
Name:                                     
                                               
Title:                                     
                                                  

ESCROW AGENT:

LANDAMERICA AMERICAN TITLE - 1951

By:                                     
                                                    
Name:                                     
                                               
Title:                                     
                                                  

 

38



--------------------------------------------------------------------------------

EXHIBIT H

CONSTRUCTION WARRANTY

The Contractor hereby warrants to Seller and Buyer that all materials and
equipment furnished with respect to the Property are new and the work performed
by the Contractor with respect to the Property is of good and workmanlike
quality, free from faults and defects, and in conformance with all contract
documents. Work not conforming to these requirements, including substitutions
not properly approved and authorized, may be considered defective. The foregoing
warranty excludes remedy for damage or defect caused by abuse, modifications not
executed by the Contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. If required by Seller or
Buyer, the Contractor shall furnish satisfactory evidence as to the kind and
quality of materials and equipment.

The Contractor hereby guarantees to Seller and Buyer all work performed and
materials and equipment furnished with respect to the Property against defects
in materials and workmanship for a period of one year from the date of
substantial completion of the entire Property, or for a longer period if so
specified in the contract documents.

The Contractor shall, within a reasonable time after receipt of written notice
thereof, and without reimbursement under the construction contract, make good
any defects in materials, equipment and workmanship which may develop within
periods for which said material, equipment and workmanship are guaranteed and
make good any damage to other work caused by the repairing of such defects.

End of TOC—Do not delete this paragraph

 

39



--------------------------------------------------------------------------------

EXHIBIT I

To be mutually agreed to by Buyer and Seller during the Review Period

 

40